TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00557-CV




                                     In re Val C. Fisher, Jr.




                      ORIGINAL PROCEEDING FROM BELL COUNTY



                            MEMORANDUM OPINION


               Relator has filed a pro se application for writ of habeas corpus seeking release

from confinement in the county jail while awaiting trial.       See Tex. Code Crim. Proc. art.

17.151(1).

               This Court does not have original habeas-corpus jurisdiction in criminal cases.

See Tex. Const. art. V, § 6 (providing that courts of appeals “shall have original or appellate

jurisdiction, under such restrictions and regulations as may be prescribed by law”); Tex. Gov’t

Code § 22.221(d) (limiting original habeas-corpus jurisdiction of courts of appeals to situations

where relator’s liberty is restrained by virtue of order, process, or commitment issued by court or

judge in civil case); see also Tex. Code Crim. Proc. art. 11.05 (vesting “power to issue the writ

of habeas corpus” in “[t]he Court of Criminal Appeals, the District Courts, the County Courts, or

any Judge of said Courts”). As an intermediate appellate court, our habeas-corpus jurisdiction in

criminal matters is appellate only. See Tex. Gov’t Code § 22.221(d); see also In re Wilkins,
No. 03-20-00381-CV, 2020 WL 5608486, at *1 (Tex. App.—Austin Sept. 17, 2020,

orig. proceeding).

               Accordingly, we dismiss relator’s application for writ of habeas corpus for want

of jurisdiction. See Tex. R. App. P. 52.8(a).



                                                __________________________________________
                                                Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Filed: February 1, 2022




                                                   2